ORDER
PER CURIAM.
Appellant, Willie Davis, appeals from a denial of his Rule 24.035 post-conviction relief motion without an evidentiary hearing in the Circuit Court of the County of St. Louis. We affirm. We have reviewed the briefs of the parties and the legal file and find the findings of fact and conclusions of law of the motion court are not clearly erroneous. As we find that an extended opinion would have no precedential value, we affirm pursuant to Rules 30.25(b) and 84.16(b). A memorandum solely for the use of the parties here involved has been provided explaining the reasons for our decision.